FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   August 19, 2022




In the Court of Appeals of Georgia
 A22A1133. FLAKES v. THE STATE

      MARKLE, Judge.

      Following a jury trial, Johnie Flakes was convicted of cruelty to children in the

first degree (OCGA §16-5-70 (b)) and criminal damage to property in the second

degree (OCGA § 16-7-23 (a) (1)), stemming from an altercation at a restaurant.1 He

appeals from the trial court’s denial of his motion for new trial, challenging the

sufficiency of the evidence on both counts. Finding no error, we affirm.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U. S.

307 (99 SCt 2781, 61 LE2d 560) (1979), the record shows that Flakes and his wife

were dining at the same restaurant as the victims, M. G., her 16-year-old nephew,

      1
        Flakes was also convicted of battery, hindering an emergency telephone call,
and obstruction of an officer, but does not appeal from those convictions. He was
acquitted of aggravated battery and simple battery.
Z. C., and her daughter, C. S. Due to health problems, C. S. was coughing repeatedly.

Flakes became agitated about the coughing, and began to make derogatory comments.

In response, M. G. explained the cough was not contagious, and moved her party to

another section of the restaurant.

      Shortly thereafter, Flakes approached their table, shouted obscenities, and

threatened M. G. M. G. stood and asked Flakes to leave them alone; instead, Flakes

spit in M. G.’s face and then threw his milkshake in her face. Flakes punched M. G.

in the head multiple times, knocking her to the ground, and, when Z. C. attempted to

break up the altercation, he struck Z. C. in the face twice. After Flakes was pulled

away by the restaurant employees, he struck M. G.’s phone out of her hand while she

was attempting to call 911, destroying the phone. Flakes then fled the scene in his

vehicle, but was later apprehended at his home after a standoff.

      Z. C. was taken by ambulance to the hospital. He sustained painful bruising to

his jaw and a bleeding, swollen ear. M. G. had sustained serious damage to her left

eye, resulting in traumatic glaucoma and blurred vision.

      At trial, Flakes admitted to striking the victims and knocking the phone out of

M. G.’s hand, but he insisted these actions were in self-defense. The jury convicted

him of cruelty to children in the first degree and criminal damage to property in the

                                         2
second degree. Flakes filed a motion for new trial, raising the issues he now asserts

on appeal. Following a hearing, the trial court denied the motion. Flakes now appeals,

arguing the evidence was insufficient to support his convictions. We disagree.

             On appellate review of a criminal conviction, we view the
      evidence in the light most favorable to the jury’s verdict, and the
      defendant no longer enjoys the presumption of innocence. We do not
      weigh the evidence or judge the credibility of witnesses, but determine
      only if the evidence was sufficient for a rational trier of fact to find the
      defendant guilty of the offenses charged beyond a reasonable doubt.


(Citation omitted.) Davis v. State, 357 Ga. App. 720 (1) (848 SE2d 173) (2020).

      (a) Cruelty to children in the first degree.

      Flakes contends that the evidence was insufficient to support this conviction

because there was no showing that he knew Z. C. was under the age of 18, and

therefore the intent element of the offense was lacking in this respect. We are not

persuaded.

      Pursuant to OCGA § 16-5-70 (b), “[a]ny person commits the offense of cruelty

to children in the first degree when such person maliciously causes a child under the

age of 18 cruel or excessive physical or mental pain.”




                                           3
      Flakes rests his argument on statutory interpretation, claiming there is a

knowledge requirement embedded in OCGA § 16-5-70 (b). In construing this statute,

we are guided by the following rules of construction:

      [T]he ordinary signification shall be applied to all words. Where the
      language of a statute is plain and susceptible to only one natural and
      reasonable construction, courts must construe the statute accordingly.
      Criminal statutes are construed strictly against the State, they must be
      read according to the natural and obvious import of their language, and
      their operation should not be limited or extended by application of
      subtle and forced interpretations. Also, if a criminal statute is susceptible
      to more than one reasonable interpretation, the interpretation most
      favorable to the party facing criminal liability must be adopted.


(Citation omitted.) Owens v. State, 353 Ga. App. 848, 850 (1) (840 SE2d 70) (2020).

Because statutory interpretation is a question of law, our review is de novo. Id.

      Based on a plain reading of OCGA § 16-5-70 (b), there is no requirement to

prove knowledge of the victim’s age as an essential element of the offense. Rather,

the only express term in the statute demonstrating any required mental state is

“maliciously.” OCGA § 16-5-70 (b); Kennedy v. State, 277 Ga. 588, 590 (1) (b) (592

SE2d 830) (2004) (noting the only required mental state for cruelty to children is

malice). As our Supreme Court has explained, “the basic elements of the offense must


                                           4
be shown by evidence . . . . establishing the age of the child, that the child suffered

physical or mental pain, that the pain was cruel or excessive, that the defendant

caused the pain, and that the defendant acted maliciously in so doing.” Brewton v.

State, 266 Ga. 160 (1) (465 SE2d 668) (1996).

      Flakes claims that, in order to show malice, the State must prove he knew the

victim’s age.2 However, for the purposes of the child cruelty statute, “[m]alice implies

the absence of all elements of justification or excuse and the presence of an actual

intent to cause the particular harm produced, or the wanton and wilful doing of an act

with an awareness of a plain and strong likelihood that such harm may result.”

(Citation and punctuation omitted.) Jones v. State, 263 Ga. 835, 839 (2) (439 SE2d

645) (1994). Thus, to act “maliciously” under the statute is to act with the intent to

cause harm or with an awareness that harm may result, not with an intent to harm a

person the defendant knows to be a minor. Moreover, intent to cause the particular

harm “is peculiarly a question for the jury” in child cruelty cases. Id.; see also Sims


      2
        To the extent that Flakes contends that the offender must be familial or
otherwise related to the victim in order to satisfy the elements of this crime, he is
mistaken. The plain language of OCGA § 16-5-70 (b) states that “[a]ny person” may
commit the offense of first degree cruelty to children. See also Johnson v. State, 299
Ga. App. 706 (683 SE2d 659) (2009) (affirming conviction for first degree cruelty to
children where offender was a stranger to the child).

                                           5
v. State, 234 Ga. App. 678, 681 (1) (b) (507 SE2d 845) (1998) (“Intent is a question

of fact to be determined upon consideration of words, conduct, demeanor, motive,

and all other circumstances connected with the act for which the accused is

prosecuted.”) (citations and punctuation omitted).

      Furthermore, our rules of statutory interpretation dictate that we cannot simply

add a knowledge element to the statute. See Mays v. State, 345 Ga. App. 562, 567

(814 SE2d 418) (2018) (“[T]his Court does not have the authority to rewrite

statutes.”) (citations and punctuation omitted). Here, the plain language of OCGA §

16-5-70 (b) contains no knowledge requirement as to the child’s age, and we decline

to interpolate one.3 See, e.g., Brewton, 266 Ga. at 160 (1) (setting forth the elements

      3
        Flakes contends that there is an inferred knowledge requirement in OCGA §
16-5-70 (b); however, the cases he relies on for this proposition are distinguishable.
In Moody v. State, 253 Ga. 456 (320 SE2d 545) (1984), the Supreme Court of
Georgia, in upholding the validity of the dogfighting statute effective at the time,
acknowledged that an accused must be shown to have knowingly participated in
dogfighting as the statute required that the act be “for sport or gaming purposes.”
OCGA § 16-12-37 (1984). In Price v. State, 253 Ga. 250, 251 (2) (319 SE2d 849)
(1984), the Court found that the statute prohibiting hunting over baited land, OCGA
§ 27-3-9 (b) (1984), necessarily required proof that the hunter knew the land was
baited. However, neither of these cases address offenses against children. See, e.g.,
Schultz v. State, 267 Ga. App. 240, 241 (1) (599 SE2d 247) (2004) (“The legislature
has carefully worded the child molestation statute so that the defendant’s knowledge
of the age of the victim is not an element of the crime, just as it is not an element of
the crime of statutory rape.”). Moreover, neither Moody nor Price address statutes
with a malicious intent element, as here. See OCGA §§ 16-12-37; 27-3-9 (b).

                                           6
of child cruelty in the first degree); compare OCGA § 16-5-70 (d) (2) (elements of

child cruelty in the third degree include “having knowledge that a child under the age

of 18 is present[.]”); Brown v. State, 233 Ga. App. 195, 196-197 (2) (504 SE2d 35 )

(1998) (contributing to the delinquency of a minor requires proof that accused knew

the age of the minor under the provisions of OCGA § 16-12-1 (b) (4)). This claim of

error thus fails.

       (b) Criminal damage to property.

       Flakes next challenges the sufficiency of the evidence supporting this

conviction, asserting the State did not demonstrate the requisite monetary amount of

damage to M. G.’s phone, pursuant to OCGA § 16-7-23 (a) (1). We conclude there

was sufficient evidence to satisfy this element of the offense.

       OCGA § 16-7-23 (a) (1) provides that criminal damage to property in the

second degree occurs when one “[i]ntentionally damages any property of another

person without his consent and the damage thereto exceeds $500.00[.]”

       As we have explained,




                                          7
      the value of the damage to property (for which the defendant is
      responsible) is an essential element of the indicted crimes. And under
      OCGA § 16-7-23, the value of damage to the property of another may
      be established by several means. For example, a lay witness may give
      opinion testimony as to such value, subject to stating the factual
      predicate on which the opinion is based or otherwise showing that he or
      she had the opportunity to form a reliable opinion. Alternatively, the
      cost of an item may be sufficient to show the value of damage to
      everyday items if supported by other evidence showing the before and
      after condition of the item.


(Citations and punctuation omitted.) Wynn v. State, 344 Ga. App. 554, 556 (811 SE2d

53) (2018).

      Here, M. G. testified that her phone was new and in good condition at the time

of the incident; it was rendered totally useless as a result of Flakes’s actions; and it

cost $657.00 to replace. Flakes contends that this evidence of value was insufficient

because there was no showing of the cost to repair the phone, or of its brand, make

or model. However, “[a] jury is in no event absolutely bound by opinion evidence,

and as to everyday objects . . . they may draw from their own experience in forming

estimates of market value.” (Citation and punctuation omitted.) Hayes v. State, 139

Ga. App. 316 (1) (228 SE2d 585) (1976); see also Bereznak v. State, 223 Ga. App.

584 (1) (478 SE2d 386) (1996) (“The cost of an item, so long as it is coupled with

                                           8
other evidence of its condition before and after the damage, may allow the jury to

determine the value of damage to everyday items.”). Undoubtedly, a cell phone is a

commonly used item, and M. G.’s testimony as to its condition before and after

Flakes’s attack, as well as its replacement value, was sufficient to permit the jurors

to apply their everyday experience to the determination of its value. See Bereznak,

223 Ga. App. at 584 (1); see also Holbrook v. State, 168 Ga. App. 380 (1) (308 SE2d

869) (1983) (“[W]hen the witness pays the monetary amount necessary to make his

property whole again, he thereafter is not stating his opinion as to the value, but is

stating a fact.”) (emphasis in original).

      For all of these reasons, we affirm the trial court’s denial of Flakes’s motion

for new trial.

      Judgment affirmed. Dillard, P. J., and Mercier, J. concur.




                                            9